Citation Nr: 9916204	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  96-05 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bleeding ulcers.  

2.  Entitlement to a total compensation rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from October 1946 to 
November 1949 and from October 1951 to December 1966, when he 
was placed on the temporary disability retired list (TDRL).  
He was retired in November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the benefits sought on appeal.  In December 
1998, the veteran appeared at a hearing at the RO before the 
undersigned Member of the Board.  

In a VA Form 21-4138 dated in July 1994, the veteran claimed 
secondary service connection for heart disease.  This issue 
is referred to the RO for appropriate action.  


REMAND

The Board finds that the evidence presently in the claims 
file is insufficient to decide the issues.  With respect to 
the claim for service connection for bleeding ulcers, the 
veteran contends that he had been treated in service for this 
disorder as early as 1955.  Those service medical records 
that are associated with the claims file, however, are 
negative as to diagnosis or treatment of this disorder.  

In a March 1994 letter to a Member of Congress, the veteran 
stated that he had been hospitalized at Davis Manthan Air 
Force Base in Tucson, Arizona, in July 1955 and in 
Sculthorpe, England, in both October 1955 and in February 
1956 for bleeding ulcers, but that these records had been 
lost, misplaced, or destroyed.  He also claimed to have been 
hospitalized again in 1968 at Laurenceville VAMC in Georgia 
(presumably this is a reference to the VAMC in the city of 
Dublin, Laurens county, Georgia) where doctors told him that 
there was extensive scarring from previous ulcerations.  
During his December 1998 hearing, he testified that he had 
also been hospitalized for ulcers in 1960 in a United States 
Air Force hospital and in 1967 at a private hospital, the 
Joan Clancy Memorial Hospital in Pineview, Georgia.  Since 
none of these records which are contemporaneous with, or 
proximate to, service can be located in the claims file, 
additional efforts should be made to find them in order to 
fulfill the duty to assist.  In addition, he may well have 
been examined by the Air Force after his name was placed on 
the TDRL list in December 1966.  These records, too, should 
be requested.

Also, in the VA Form dated July 14, 1994, the veteran claim 
service connection for ulcer disability secondary to the 
service connected psychiatric disability.  This claim, which 
is related to the direct service connection claim, must be 
adjudicated by the RO.  Then, VA medical opinion should be 
obtained as to the nature and etiology of ulcer disability.

As to the veteran's psychiatric disorder, he has not 
undergone a recent VA psychiatric examination, the latest 
being in April 1994.  The veteran has also reported at his 
Board hearing that he was awarded Social Security disability 
benefits in 1971 for a nervous disorder and continues to 
receive them.  There is no evidence that a request has been 
made for Social Security records.  

Accordingly, this case is REMANDED for the following actions:

1.  Any VA hospitalization and outpatient 
treatment records pertaining to the 
veteran from January 1995 to the present 
should be obtained and incorporated with 
his claims file.  

2.  The veteran should be requested to 
provide further details of his 
hospitalizations for treatment of ulcers 
at a United States Air Force Hospital in 
1960 and at Joan Clancy Memorial Hospital 
in Pineview, Georgia, in 1967, to include 
complete names of facilities and the 
months of treatment.  The RO should 
request these records.

3.  The RO should make further attempts 
to obtain the veteran's service medical 
records from Davis Manthan Air Force Base 
in Tucson, Arizona, in July 1955; and 
from Sculthorpe, England, in October 1955 
and in February 1956. 

4.  The RO should request records of 
medical evaluation by the Air Force from 
the time after the veteran was placed on 
the TDRL list in December 1966 up until 
his removal from the TDRL list and 
retirement in November 1969.

5.  The RO should request records of the 
veteran's hospitalization in 1968 at the 
VAMC in Dublin, Georgia.  

6.  The RO should contact the Social 
Security Administration and request 
copies of the disability award decision 
and the complete records upon which the 
Social Security administration has based 
its determinations of disability.  All 
records so obtained should be added to 
the veteran's claims file.  

7.  The veteran should be scheduled for a 
VA gastrointestinal examination to 
determine the nature and etiology of 
ulcer disability.  All indicated studies 
must be undertaken.  The claims folder 
and a copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to undertaking the examination.  
Following the gastrointestinal 
examination, the examiner should answer 
the following questions: (1) What is the 
diagnosis of ulcer disability; (2) Is it 
at least as likely as not that the ulcer 
disability began in service; and (3) Is 
it at least as likely as not that the 
ulcer disability was proximately due to, 
or he result of, the service connected 
anxiety reaction?  The rationale for the 
opinions should be set forth.

8.  The veteran should also be afforded a 
VA psychiatric examination to determine 
the nature and severity of the anxiety 
reaction.  The examiner is requested to 
provide an opinion as to whether the 
anxiety reaction precludes the veteran 
from substantially gainful employment.  
The veteran's claims file must be made 
available to the examiner for a complete 
study of the case prior to, and during, 
the evaluation.  

9.  When the requested development has 
been completed, the claim for secondary 
service connection for bleeding ulcers 
should be adjudicated, and the remaining 
issues readjudicated.  The veteran and 
his representative should be furnished a 
supplemental Statement of the Case on all 
issues to which a Notice of Disagreement 
has been filed.  The case then should be 
returned to the Board after compliance 
with the provisions for processing 
appeals, including the issuance of a 
supplemental statement of the case and 
provision of the applicable time period 
for response thereto.

The purpose of this REMAND is to obtain clarifying medical 
information and to ensure that due process requirements are 
met.  The veteran may submit any additional evidence while 
the case is in remand status.  The Board does not intimate 
any opinion as to the merits of this case, either favorable 
or unfavorable, at this time.  No action is required of the 
veteran unless he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


